344 F.2d 966
David Homer TIDMORE, Appellant,v.UNITED STATES of America, Appellee.
No. 22094.
United States Court of Appeals Fifth Circuit.
May 17, 1965.

David Homer Tidmore, pro se.
Edward L. Shaheen, U.S. Atty., Charles E. Welsh, Asst. U.S. Atty., Shreveport, La., for appellee.
Before JONES and WISDOM, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
This is an appeal from a denial of habeas corpus to a federal prisoner who is serving concurrent sentences for forgery and uttering of a United States treasury check in violation of 18 U.S.C. 495.


2
The appellant's contentions on the merits of this appeal are identical with those he presented to the Tenth Circuit Court of Appeals in Tidmore v. Taylor, 10 Cir. 1963, 323 F.2d 88, certiorari denied 376 U.S. 954, 84 S. Ct. 973, 11 L. Ed. 2d 973.  For the reasons there stated, the judgment of the district court is


3
Affirmed.